Exhibit 10.3

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of the 5th day of
December, 2013 (the “Effective Date”), by and between Virtus Oil and Gas Corp.,
a Nevada corporation (the “Company”), and Daniel M. Ferris (“Ferris”).

 

WHEREAS, the Company desires to employ Ferris, and Ferris desires to be employed
by the Company, upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Employment/Duties. Ferris shall serve the Company as President and Chief
Executive Officer with the authority, duties and responsibilities customarily
incident to the offices of President and Chief Executive Officer as governed and
limited by the Company’s Articles of Incorporation and Bylaws. Ferris shall
perform such other executive services commensurate with his position, as may
from time to time be assigned to Ferris by the Company’s Board of Directors.
Ferris may also serve as Secretary, Treasurer or as any other officer as
appointed by the Board of Directors.

 

2. Term of Agreement. This Agreement shall be in effect for three (3) years from
the Effective Date and shall automatically renew for consecutive one-year
periods until it is terminated under the terms of paragraph 6 of this Agreement.
The initial three-year period and any renewal periods shall be referred to
herein as the “Term”.

 

3. Ferris’ Responsibilities. Ferris agrees that during the Term he will devote
his full business time and best efforts and abilities to the performance of his
duties for the Company. It is anticipated that Ferris may, during the Term, be
involved in other business activities. However, Ferris shall perform executive
services for the Company as is consistent with his title and shall devote such
time, attention and energies to the business of the Company as may be mutually
agreed upon between Ferris and the Board of Directors.

 

4. No Limitations. Ferris represents and warrants to the Company that he is
under no contractual, judicial or other restraint that impairs his right or
legal ability to enter into this Agreement and to carry out his duties and
responsibilities for the Company.

 

5. Compensation and Benefits.

 

(a) Base Salary. During the Term, the Company will pay to Ferris a base salary
of US$120,000 per year, pro rated for any partial year. The base salary will be
subject to all applicable legal deductions and withholdings. The base salary
will be paid on regularly scheduled paydays determined by the Company.

 

 

1

 



 

(b) Vacation. Ferris shall be entitled to four (4) weeks of paid vacation per
each 12-month period during the Term.

 

(c) Award of Restricted Stock. Ferris shall be entitled to receive one million
five hundred thousand (1,500,000) shares of the Common Stock, $0.001 par value,
of the Company (the “Common Stock”) during the Term. Five hundred thousand
(500,000) shares of Common Stock shall vest on each one-year anniversary of the
Effective Date, commencing in 2014 and shall be fully vested on the third
anniversary of the Effective Date in 2016. Ferris acknowledges and agrees that
the Common Stock will not be registered under the Securities Act of 1933, as
amended, and will carry a restrictive legend to the effect that the shares of
Common Stock may not be transferred absent such registration or pursuant to an
exemption from registration. On each one-year anniversary of the Effective Date
for three years, the Company will deliver to Ferris a stock certificate
representing 500,000 shares of Common Stock that have vested as of such date.
Ferris agrees to execute and deliver such other documentation requested by the
Company, including but not limited to a Subscription Agreement, necessary or
desirable in connection with the issuance of the Common Stock.

 

(d) Reimbursement of Expenses. During the Term, the Company will pay or
reimburse Ferris for all reasonable travel, cellular telephone and other
expenses incurred by Ferris in performing his obligations under this Agreement
in accordance with the policies and procedures of the Company, provided that
Ferris properly accounts for such expenses in accordance with the regular
policies of the Company.

 

(e) Other Benefits. The Company will provide Ferris with such other employee
benefits that the Company provides to its full-time executive employees.

 

6. Termination of Agreement.

 

(a) Death or Disability. This Agreement will automatically terminate upon the
death of Ferris or upon Ferris’ becoming disabled to the extent that he cannot
perform the essential functions of his position as determined in good faith by a
physician reasonably acceptable to the Company. If Ferris’ employment is
terminated under this paragraph 6(a), the Company will pay to Ferris (or his
estate) the full amount of his compensation through the date of termination.

 

(b) Voluntary Termination by Ferris. Ferris may voluntarily terminate his
employment by providing the Company with ninety (90) days prior written notice.
Upon receipt of said notice, the Company may, in its sole discretion, relieve
Ferris of his duties, but shall pay Ferris’ base salary for the remaining
portion of the notice period.

 

(c) Voluntary Termination by Company. The Company may terminate this Agreement
by providing Ferris at least ninety (90) days written notice of termination.
Upon receipt of said notice by Ferris, the parties shall meet and in good faith
confer regarding Ferris’ work responsibilities during the notice period. During
the notice period Ferris agrees to use his best efforts to continue his work for
the Company, and the Company agrees to continue compensating Ferris until his
termination date with his same pay and benefits as before the notice was
provided.

 



2

 

 

 

(d) For Cause. The Company may terminate this Agreement immediately without any
prior written notice to Ferris if the termination is "for cause." For purposes
of this Agreement, "for cause" shall be defined as the willful and continued
failure by Ferris to perform his duties, conviction of a felony, or any other
material conduct that is contrary to the best interests of the Company or
adversely affects the reputation of the Company. In the event that this
Agreement is terminated pursuant to this paragraph 6(d), the Company shall pay
to Ferris only that compensation which is due to him through the date of his
termination.

 

(e) Expiration of Term. Either party may terminate this Agreement by giving the
other party at least thirty (30) days written notice of termination prior to the
expiration of the initial Term or any one-year renewal thereof.

 

(f) Payment upon Termination. If Ferris’ employment is terminated for any
reason, the Company shall pay to Ferris his base salary and other benefits
accrued through the date of his termination. If Ferris’ employment is terminated
for reasons other than "for cause" as defined in paragraph 6(d) or other than
Ferris’ voluntary resignation, the Company shall deliver to Ferris the full
amount of Common Stock to which he is entitled pursuant to paragraph 5(c),
according to the vesting schedule set forth therein. If Ferris’ employment is
terminated "for cause", or if Ferris voluntarily resigns, then he shall not be
entitled to receive any shares of Common Stock which have not yet vested
pursuant to paragraph 5(c).

 

7. Choice of Law. The parties agree that this Agreement shall be governed by and
construed under the laws of the State of Nevada.

 

8. Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, then both parties will be
relieved of all obligations arising under such provision, but only to the extent
it is illegal, unenforceable, or void. The parties intend that this Agreement
will be deemed amended by modifying any such illegal, unenforceable, or void
provision to the extent necessary to make it legal and enforceable while
preserving its intent, or if such is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives. Notwithstanding the foregoing, if the remainder of this Agreement
will not be affected by such declaration or finding and is capable of
substantial performance, then each provision not so affected will be enforced to
the extent permitted by law.

 

9. Waiver. No delay or omission by either party to this Agreement to exercise
any right or power under this Agreement will impair such right or power or be
construed as a waiver thereof. A waiver by either of the parties to this
Agreement of any of the covenants to be performed by the other or any breach
thereof will not be construed to be a waiver of any succeeding breach thereof or
of any other covenant contained in this Agreement. All remedies provided for in
this Agreement will be cumulative and in addition to and not in lieu of any
other remedies available to either party at law, in equity or otherwise.

 



3

 

 

 

10. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given when given in writing and personally
delivered, or upon receipt if sent by mail (registered or certified) or by a
recognized "next-day delivery service" to the address set forth below a party's
signature.

 

11. Entire Agreement. This Agreement represents the entire agreement relating to
employment between the Company and Ferris. No prior or subsequent promises,
representation, or understandings relative to any terms or conditions of
employment are to be considered as part of this Agreement or as binding unless
expressed in writing signed by the parties.

 

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, provided that the rights and obligations of Ferris under
this Agreement shall not be assignable.

 

13. Amendment. This Agreement may be amended only in a writing signed by both
parties.

 

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one in the same instrument.

 

15. Acknowledgment. By signing below, the parties certify and represent that
they have carefully read and considered the foregoing Agreement and fully
understand all provisions of this Agreement and understand the consequences of
signing this Agreement, and have signed this Agreement voluntarily and without
coercion, undue influence, threats, or intimidations of any kind or type
whatsoever.

 

 

(Signature Page Follows)

 



4

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 



COMPANY:   VIRTUS OIL AND GAS CORP.                 By: /s/ Steven M.
Plumb                                    Name: Steven M. Plumb     Title: Chief
Financial Officer           Address: The Gas Tower     555 West 5th Street    
31st Floor     Los Angeles, CA 90013             FERRIS:   /s/ Daniel M.
Ferris                                       Name: Daniel M. Ferris          
Address: 311 N. Robertson Boulevard     Apt. #703     Beverly Hills, CA 90211

 



5

 

 